EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Coca-Cola Enterprises Inc. 2007 Incentive Award Plan of our reports dated February13,2007, with respect to the consolidated financial statements and schedule of Coca-Cola Enterprises Inc. included in its Annual Report (Form 10-K) for the year ended December31,2006, Coca-Cola Enterprises Inc. management's assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Coca-Cola Enterprises Inc., filed with the Securities and Exchange Commission. /S/ ERNST & YOUNG LLP Atlanta, Georgia September 7, 2007
